IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                September 11, 2009
                               No. 08-30798
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ERIC WAYNE HAWKINS

                                           Defendant-Appellant


                 Appeals from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:03-CR-194-1


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Eric Wayne Hawkins, federal prisoner # 04089-095, was convicted after a
jury trial of two counts of crack cocaine related offenses and was sentenced as
a career offender to a term of life in prison and to a concurrent term of 360
months in prison. He moves to proceed in forma pauperis (IFP) in this appeal
from the district court’s order denying his motion for a reduction of sentence
pursuant to 18 U.S.C. § 3582(c)(2). The district court denied Hawkins leave to



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-30798

proceed IFP on appeal, certifying that the appeal was not taken in good faith.
By moving for leave to proceed IFP, Hawkins is challenging the district court’s
certification that his appeal was not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997).
      Hawkins challenges his sentencing as a career offender and argues that
§ 3582(c) is applicable to his sentences based upon the amendments to the crack
cocaine guidelines. Hawkins may not use a § 3582(c)(2) motion as a challenge
to the appropriateness of the district court’s application of a career offender
enhancement in its calculation of his original sentences. See United States v.
Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995). Moreover, because Hawkins’s
sentences were based upon his prior convictions and not upon a quantity of crack
cocaine, he was not “sentenced to a term of imprisonment based on a sentencing
range that has subsequently been lowered by the Sentencing Commission.” See
§ 3582(c)(2); United States v. Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir.
1997).
      Hawkins has not shown that the district court’s determination that his
appeal would be frivolous was incorrect. Accordingly, his request for IFP is
DENIED. See Baugh, 117 F.3d at 202 n.24. Because his appeal is frivolous, it
is DISMISSED. See 5 TH C IR. R. 42.2.




                                        2